











August 14, 2017








More than Words, LLC
130 West 50th Street
New York, NY 10020


Gentlemen:


Reference is made to the Purchase and Escrow Agreement entered into as of August
10, 2017 among you, Barry Honig, as Collateral Agent and Holder, and Grushko &
Mittman, P.C. (the “Agreement”; defined terms used in this letter and not
defined herein shall have the meanings ascribed to them in the Agreement). This
will confirm that upon completion of the transaction described in the Agreement
and your acquisition of all of the Seller Securities, the following
modifications to the business transactions described in the agreement shall be
made:


1.
This will confirm that the outstanding balance of the Note will be deemed
reduced to Three Million Dollars ($3,000,000.00).



2.
Additionally, the Four Hundred Forty (440) shares of the Company’s Series F
Convertible Preferred Stock comprising part of the Seller Securities will be
deemed to have been cancelled.



Consideration for 1 and 2 above is the Company’s consent of the transfer between
Seller and Purchaser.


Please confirm the above by signing and returning one copy of this letter.


Very truly yours,


FUNCTION(X) INC.






By:                    
Name:                    
Title:                    





